EXHIBIT 99.1 Contacts: Scott M. Tsujita (Investors) Hypercom Corporation 480.642.5161 stsujita@hypercom.com Pete Schuddekopf (Media) Hypercom Corporation 480.642.5383 pschuddekopf@hypercom.com FOR IMMEDIATE RELEASE Hypercom Reports Third Quarter 2009 Results · Revenue of $102.4 million and gross margin of 33.0% · GAAP operating income of $3.1 million, Adjusted EBITDAS of $8.8 million · Operating cash flow of $10.3 million · Non-GAAP fully diluted EPS of $0.08 SCOTTSDALE, Ariz., November 3, 2009 – Hypercom Corporation (NYSE: HYC), the high security electronic payment and digital transactions solutions provider, today announced financial results for the third quarter ended September 30, 2009. Revenue for the three months ended September 30, 2009 was $102.4 million, down 4.1% over second quarter revenue of $106.8 million. Revenue was down sequentially due to certain industry-wide component shortages that impacted the Company’s ability to fully meet third quarter demand and the exit of a marginally profitable services contract in Brazil worth approximately $4.0 to $5.0 million per quarter. Revenue declined 15.4% compared to third quarter 2008 revenue of $121.1 million.The year-over-year revenue decrease is primarily related to previously mentioned component shortages, the exit of the Brazil service contract, as well as the negative impact of foreign currency rates and changed economic conditions. GAAP gross profit for the three months ended September 30, 2009 was $33.8 million or 33.0% of revenue, versus $34.1 million or 31.9% of revenue in the prior quarter and $38.9 million or 32.1% of revenue in the third quarter of 2008. Third quarter gross margin improved sequentially due to strong service margin improvement resulting from the exit ofthe Brazilian service contract and from a one-time extended warranty sale.GAAP gross margin for the three months ended September 30, 2009 included 35.5% product gross margin and 28.5% service gross margin, compared to margins of 36.9% and 20.1% in the second quarter and 35.1% and 27.6% in the prior year period. Non-GAAP gross profit for the three months ended September 30, 2009 was $34.5 million or 33.7% of revenue, compared to $35.7 million or 33.5% in the prior quarter and $39.9 million or 33.0% of revenue in the third quarter 2008.The non-GAAP gross profit excludes one-time restructuring costs, amortization of purchased intangibles, and non-cash stock-based compensation. Non-GAAP gross margin for the three months ended September 30, 2009 included 35.6% product gross margin and 28.3% service gross margin, versus 37.1% and 22.9% in the second quarter 2009 and 35.1% and 27.6% in the prior year period. GAAP operating expenses for the three months ended September 30, 2009 were $30.7 million or 30.0% of revenue, compared to $31.0 million or 29.0% in the prior quarter and $35.5 million or 29.3% of revenue for the same period in 2008. The year over year decrease in operating expenses is related to continued synergies from last year’s acquisition of Thales e-Transactions along with other recent restructuring activities. Non-GAAP operating expenses for the three months ended September 30, 2009 were $28.2 million or 27.6% of revenue, compared to $28.1 million or 26.3% of revenue in the prior quarter and $32.8 million or 27.1% of revenue for the same period in GAAP operating income for the three months ended September 30, 2009 and in the prior quarter was $3.1 million and $3.4 million in the third quarter of 2008.Non-GAAP operating income for the three months ended September 30, 2009 was $6.3 million, versus $7.7 million in the prior quarter and $7.2 million in the third quarter of 2008. GAAP net income for the three months ended September 30, 2009 was $1.2 million or $0.02 per fully diluted share, versus $1.3 million or $0.02 per share in the second quarter of 2009 and $0.6 million or $0.01 per share in the third quarter of 2008. Non-GAAP net income for the three months ended September 30, 2009 was $4.4 million or $0.08 per fully diluted share, compared to $5.6 million or $0.11 per share in the prior quarter and $4.4 million or $0.08 per share for the same period in 2008. Adjusted EBITDAS (Earnings before interest, taxes, depreciation, amortization, stock-based compensation and restructuring charges) for the three months ended September 30, 2009 was $8.8 million, compared to $10.0 million in the prior quarter and adjusted EBITDAS of $9.4 million in the prior year period.Cash flow from operations for the third quarter was $10.3 million and as a result, cash increased from $40.5 million at June 30, 2009 to $51.2 million at September 30, 2009. “I am pleased with the Company’s operating performance this quarter,” said Philippe Tartavull, Chief Executive Officer and President. “We continued to improve gross and operating margins and we further strengthened our balance sheet with strong operating cash-flow. However, I am disappointed that the increasing demand for our products did not translate into higher revenue due to the inability of some of our component and EMS suppliers to meet our forecast.We currently expect revenue to increase in the fourth quarter as we reduce or eliminate supply chain issues.With a stronger demand, a solid set of products and integrated payment solutions, combined with a stronger balance sheet, we areproceeding through thefourth quarter and into 2010 with confidence.” Third Quarter Earnings Call Hypercom
